     Case 7:21-po-00001 Document 10 Filed on 08/13/21 in TXSD Page 1 of 1



                   FEDERAL PUBLIC DEFENDER
                                 Southern District of Texas
                                       Bentsen Tower
                            1701 W. Business Highway 83, Suite 405
                                    McAllen, Texas 78501
FEDERAL PUBLIC DEFENDER:                                                     Telephone:
  MARJORIE A. MEYERS                                                         (956) 630-2995

Senior Supervisor:                                                           Fax:
  MIGUEL A.A. NOGUERAS                                                       (956) 631-8647

                                      August 13, 2021


ATTENTION:             DEBBIE FLORES

SUBJECT:               U.S. v. EDUARDO LEAL, NOs. 7:21-PO-00001 & 7:21-PO-00002
                       [TRIAL DATE]

        At the July 7, 2021 Final Pretrial Conference, the Honorable Judge Hacker instructed the
parties to file an advisory with the Court setting out our availability for a Bench Trial as to above
cases. The undersigned counsel conferred with AUSA Devin Walker regarding a trial date, and
AUSA Walker advised that the Government and its witness[s] are available for a Bench Trial on
September 10, 2021. Mr. Leal and the undersigned counsel are available on that date as well. The
defense anticipates that one day should be sufficient to complete the Bench Trial.

       Respectfully,

       /s/ Chris Gonzalez
       CHRIS GONZALEZ
       Assistant Federal Public Defender
